Citation Nr: 9926678	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-06 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition, and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Bell's palsy, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and P.S.

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971 and from March 1975 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above issues. 

The October 1996 rating decision also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a right foot condition.  The 
veteran perfected his appeal to the Board as to this issue.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
During the pendency of this appeal, a rating decision of 
October 1998 granted service connection for a Morton's 
neuroma in the right foot and assigned a 10 percent 
disability rating for this disorder.  The veteran has not 
indicated disagreement with that decision, and this issue is 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (The issue of the amount of compensation for 
a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


REMAND

Additional evidentiary development and due process are needed 
prior to appellate disposition of these claims. 

Due process

Based on the veteran's testimony in 1999, the RO obtained his 
medical records from Haley Chiropractic and then forwarded 
the claims file to the Board.  The veteran did not waive the 
RO's consideration of this evidence.  Therefore, his claims 
must be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1998).  

Evidentiary development

It appears that not all of the veteran's service medical 
records have been obtained.  When these claims were initially 
adjudicated in 1990, the RO was unable to obtain all of the 
service medical records.  In 1998, the veteran submitted 
medical records concerning inservice hospitalizations and 
surgeries, but his complete outpatient records have not been 
obtained.  The National Personnel Records Center has 
indicated that it does not have any additional records for 
the veteran.  He was discharged from service in 1989 due to 
"hardship," and he indicated that his records might still 
be in Germany, where he was stationed prior to discharge.  
Any additional service medical records may be relevant to the 
veteran's claims, since he maintains that he was treated for 
his back condition and Bell's palsy on several occasions 
during service.  Therefore, an attempt to obtain additional 
service medical records from all appropriate sources is 
warranted. 

While this claim is in remand status, the veteran should 
provide information as to whether he received any medical 
treatment for his back condition and/or Bell's palsy between 
his separation from service in 1989 and the first VA 
outpatient treatment records dated in 1994.  Treatment 
records from this time period would be especially pertinent 
to his claims.

At the time of his hearing, the veteran indicated that he had 
undergone Department of Transportation (DOT) physicals every 
two years.  He should be asked to obtain copies of those 
physical examinations and submit them for the record.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's service medical 
records from all appropriate sources, to 
include, but not limited to, (a) Fort 
Sill, Oklahoma, where the veteran was 
separated, and (b) his last duty station 
in Berlin, Germany, 5th Battalion, 502nd 
Infantry..  Efforts to obtain these 
records should also include contacting 
the Darnell Army Hospital at Fort Hood, 
Texas, directly for any records for the 
veteran from 1976 and 1977.  Associate 
all requests and records received with 
the claims file. 

2.  Ask the veteran to obtain and provide 
copies of his DOT physicals from 1989 to 
the present.  Associate all records 
received with the claims file.

3.  Ask the veteran to complete the 
necessary release forms for any treatment 
provided at private facilities for his 
back condition and/or Bell's palsy 
between 1989 and 1994, so that the RO can 
request these records.  The RO should 
then request all records identified by 
the veteran, including any VA records.  
If the RO is unable to obtain any private 
medical records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


